--------------------------------------------------------------------------------

EXHIBIT 10.57


AMERICAN ECOLOGY CORPORATION
2010 Executive Management Incentive Plan


1.  
Purpose of the Plan

 
The purpose of the American Ecology Corporation 2010 Executive Management
Incentive Plan (“Plan” or “MIP”) is to provide key executive management
employees, for the 2010 fiscal year, with incentive compensation consistent with
the interests of American Ecology Corporation stockholders.



2.  
Eligibility

 
Eligibility in the Plan is limited to Board approved and designated executive
management employees of the Company and its subsidiaries (the “Company”). For
purposes of the Plan, the Compensation Committee of the Company’s Board of
Directors is the Plan Administrator.



 
A listing of employees approved by the Board of Directors (“Participants”) with
their respective Initial Base Percentage (“IBP”) and Excess Percentage (“EP”)
shall be maintained and administered by the Chief Financial Officer (“CFO”)
under the direction of the Plan Administrator and is attached as Exhibit A.
Participation in the Plan supersedes any prior agreements relating to the
subject matter hereof, either written or verbal.



 
Except in the event of the Participant’s death, to be eligible for the maximum
incentive award (a “Bonus Award”) under the Plan, a Participant must have been
employed on a full-time basis by the Company for the entire 12 months of 2010
(the “Performance Period”) and must be employed on the last day of the
Performance Period and at the date of such payment. Plan Participants whose
employment with the Company began during the Performance Period may be eligible
for a Bonus Award on a pro rata basis. Plan Participants whose employment with
the Company has been terminated, for any reason whatsoever (except for death),
prior to the payment of any Bonus Award, shall not be eligible to receive any
payment hereunder.



3.  
Participant Groups

 
The Plan provides for four Participant categories in 2010.



A)   
President and Chief Executive Officer (“CEO”) - Fifty percent (50%) of the Bonus
Award shall be based on the Company achieving operating income objectives,
taking into account the cost of such Bonus Award. Up to an additional fifty
percent (50%) shall be awarded, with the approval of the Board of Directors, for
achieving annual priorities, updating and implementing Company initiatives and
out year strategic plans, and implementing processes to ensure tracking and
achievement of Board-adopted objectives.



B)   
Corporate Officer – Senior Vice President of Sales and Marketing - Fifty percent
(50%) of the Bonus Award shall be based on the Company achieving operating
income objectives, taking into account the cost of such Bonus Award. Up to an
additional fifty percent (50%) shall be awarded, at the discretion of the CEO,
for driving the overall sales and marketing effort to meet established territory
targets, protecting existing business, team work, business development
assessment, market development planning for out year growth and other evaluative
factors.



C)   
Corporate Officers - This category includes the four Corporate Vice Presidents
and their Bonus Awards shall be based on the following criteria:



i.   
Vice President and Chief Financial Officer (“CFO”). Fifty percent (50%) of the
Bonus Awards shall be based on the Company achieving operating income
objectives, taking into account the cost of such Bonus Awards. Up to an
additional fifty percent (50%) shall be awarded, at the discretion of the CEO,
for compliance with federal securities regulations including financial reporting
requirements and compliance and internal control requirements, investor
relations, business development and financing initiatives, development of out
year capital structure and finance plans, team work, and other evaluative
factors.

 
1

--------------------------------------------------------------------------------


 
ii.   
Vice President of Operations. Fifty percent (50%) of the Bonus Award shall be
based on the Company achieving operating income objectives, taking into account
the cost of such Bonus Awards. Up to an additional fifty percent (50%) shall be
awarded, at the discretion of the CEO for management of site efforts to achieve
annual priorities, management of Company resources and completion of approved
capital projects within budget and on schedule, effective management of health
and safety programs, transportations arrangements, teamwork, and development of
out-year plans for operating facility permit expansions and investments in
operating facility plant and equipment.



iii.   
Vice President and Chief Information Officer. Fifty percent (50%) of the Bonus
Award shall be based on the Company achieving operating income objectives,
taking into account the cost of such Bonus Awards. Up to an additional fifty
percent (50%) shall be awarded, at the discretion of the CFO, for achieving
priorities for support on potential acquisitions, new information systems
development and implementation, servicing ongoing Information Technology needs,
developing out year information system and technology plans to support strategic
plans, teamwork, support for the Company’s operating facilities and other
evaluative factors.



iv.   
Vice President and Controller. Fifty percent (50%) of the Bonus Award shall be
based on the Company achieving operating income objectives, taking into account
the cost of such Bonus Awards. Up to an additional fifty percent (50%) shall be
awarded, at the discretion of the CFO, for compliance with federal securities
regulations including financial reporting requirements and compliance, internal
control requirements, financing initiatives, acquisition integration, team work
and other evaluative factors.



Bonus Awards


A)   
Cash award at target performance:



i.   
CEO: Seventy-five percent (75%) of Participant’s base salary.

 
 
ii.   
Senior Vice President of Sales and Marketing: Fifty percent (50%) of
Participant’s base salary.



iii.   
CFO and Vice President of Operations:  Forty percent (40%) of Participant’s base
salary.



iv.   
Vice President, Controller and Vice President Chief Information Officer:  Thirty
five percent (35%) of Participant’s base salary.



B)   
Additional cash award:



i.   
In the event the Company exceeds the target performance goal, the CEO will be
eligible for an additional bonus payment calculated by multiplying his base
salary by 2.5% for every 1% increase over the target performance goal.

 
2

--------------------------------------------------------------------------------


 
ii.   
In the event the Company exceeds the target performance goal, the CFO, Vice
President of Operations, Vice President and Chief Information Office, Vice
President and Controller, and Senior Vice President of Sales and Marketing will
be eligible for an additional bonus payment calculated by multiplying their
respective salaries by 1% for every 1% increase over the target performance
goal.



Any and all Bonus Awards shall be based on the availability of the Company’s
final audited financial statements for the Performance Period, prepared in
accordance with generally accepted accounting principles. For purposes of the
Plan, “Operating Income” is defined as Gross Profit less Selling, General and
Administrative Expenses after any accrual for Bonus Awards.


The Company shall pay Bonus Awards, if any, to Plan Participants upon
certification by the CEO and/or CFO that such payments are authorized by the
Plan Administrator and all applicable criteria contained herein have been met.
All Bonus Award payments shall be made within a reasonable time after approval
and availability of the Company’s final audited financial statements for the
Performance period.


4.  
Procedure

 
The Plan Administrator shall have full power, discretion and authority to
administer and interpret the Plan, including the calculation and verification of
all Bonus Awards, and to establish rules and procedures for its administration,
as the Plan Administrator deems necessary and appropriate. Any interpretation of
the plan or other act of the Plan Administrator in administering the Plan shall
be final and binding on all Plan Participants. No member of the Plan
Administrator or the Board of Directors shall be liable for any action,
interpretation or construction made in good faith with respect to the Plan. No
member of the Plan Administrator shall participate in the Plan. The Company
shall indemnify, to the fullest extent permitted by law, each member of the
Board who becomes liable in any civil action or proceeding with respect to
decisions made relating to the Plan. The CEO shall provide the Plan
Administrator with a year-end report of Participants in the Plan and their
respective annual salaries and recommendations for evaluative factor Bonus
Awards for all participants other than himself, along with any other information
that the Plan Administrator may request.  The Plan Administrator shall determine
any evaluative factor Bonus Award for the CEO.



 
A Plan Participant may be removed from the Plan, with no right to any Bonus
Award under the Plan, if it is determined in the discretion of the Plan
Administrator that any of the following have occurred:



A)   
Insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the performance year or prior to payment.



B)   
Disability. Should a Participant not be actively at work for an extended period
of time due to an illness or injury, in such a way as to qualify for long-term
disability benefits, he/she may not receive a bonus.



C)   
Demotion. If a Plan Participant is removed from the Participant group that made
him or her an eligible Participant under the Plan at any time during the
Performance Period, then such employee shall be deemed to be ineligible for
participation in the Plan and shall not receive any Bonus Award under the Plan.



5.  
Miscellaneous Provisions.



A)   
Employment Rights. The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Company on a full-time, part-time or other basis or alter
their at-will employment status. Participation in the Plan will not give any
Participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically been granted by the Plan Administrator under the terms
of the Plan.

 
3

--------------------------------------------------------------------------------



 
B)   
Plan Administrator’s Final Decision. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan that is made by the Plan
Administrator in its discretion in good faith shall be binding on all persons.



C)   
Governing Law. Except to the extent superseded by the laws of the United States,
the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan.



D)   
Interests Not Transferable. Any interest of a Participant under the Plan may not
be voluntarily sold, transferred, alienated, assigned or encumbered, other than
by will or pursuant to the laws of descent and distribution. Notwithstanding the
foregoing, if a Plan Participant dies during the Performance Period, or prior to
payment of the Bonus Award, then a pro rata portion of the Bonus Award  that
would otherwise be paid to such deceased Participant if such Participant were to
remain in the active employment of the Company until the date of Payment of such
Bonus Award shall be paid to the deceased Participant’s beneficiary, as
designated in writing by such Participant; provided however, that if the
deceased Participant has not designated a beneficiary then such amount shall be
payable to the deceased Participant’s estate.  Payment to a Participant’s estate
or beneficiary pursuant to this Section 5(d) shall be made in 2010.



E)   
Severability. In the event any provision of the Plan shall be held to be illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provisions had never been contained in the Plan.



F)   
Withholding. The Company will withhold from any amounts payable under the Plan
applicable withholding including federal, state, city and local taxes, FICA and
Medicare as shall be legally required. Additionally, the Company will withhold
from any amounts payable under the Plan, the applicable contribution for the
Participant’s 401(k) Savings and Retirement Plan as defined in the 401(K) Plan
description protected under ERISA.



G)   
Effect on Other Plans or Agreements. Payments or benefits provided to a Plan
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.



Effective Date
This Plan is effective as of January 1, 2010.
 
4

--------------------------------------------------------------------------------



EXHIBIT A


AMERICAN ECOLOGY CORPORATION
2010 Executive Management Incentive Plan




ELIGIBLE PARTICIPANTS


James R. Baumgardner – President and CEO - IBP – 75%, EP – 2.5%
Steve D. Welling – Senior Vice President, Sales and Marketing – IBP – 50%, EP –
1%
Jeffrey R. Feeler –CFO – IBP – 40%, EP – 1%
Simon G. Bell – Vice President of Operations – IBP – 40%, EP – 1%
John M. Cooper – Vice President and Chief Information Officer – IBP – 35%, EP –
1%
Eric L. Gerratt – Vice President and Controller – IBP – 35%, EP – 1%


5

--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION FORM


I hereby designate the following person or persons as Beneficiary to receive any
management incentive bonus payments due under the 2010 Executive Management
Incentive Plan, effective January 1, 2010, in the event of my death, reserving
the full right to revoke or modify this designation, or any modification
thereof, at any time by a further written designation:


Primary Beneficiary
 

          Name of Individual   Relationship to Me   Birth Date (if minor)

  
  

  Address

 

      Name of Trust   Date of Trust

 



  Trustee

 
Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:


Contingent Beneficiary
 

          Name of Individual   Relationship to Me   Birth Date (if minor)

  
 

  Address

  
This beneficiary designation shall not affect any other beneficiary designation
form that I may have on file with the Company regarding benefits other than that
referred to above.




        Date                               Name                              

Signature
 
6

--------------------------------------------------------------------------------

 
 